Delaney, J. On August 15, 1950, claimant, Roselawn Memorial Park, a corporation, filed its complaint alleging that it erected headstones or Government Markers at the respective veterans graves, and presented a statement attached thereto and made a part of said complaint, and make this claim in the amount of $60.00 against the State of Illinois, the respondent herein. This claim was denied due to Statutory Limitations, the markers having been placed prior to July 1, 1949, when funds, for the 65th biennium lapsed. The record consists of the complaint, motion of the Attorney General for an extension of time to November 1, 1950 in which to plead, in which' it is stated that the motion is made for the purpose of allowing the Adjutant General sufficient time to investigate and report upon the facts alleged in the complaint, and the report filed by the Adjutant General. We find from the record that claimant has erected the headstones or Government Markers on the veterans graves as set forth, submitted its invoices to the respondent within a reasonable time, and has not received payment. When the markers were erected, there remained a sufficient balance in the appropriation from which payment could have been made. Claimant is, therefore, entitled to an award. An award is, therefore, entered in favor of the claimant, Eoselawn Memorial Park, in the sum of Sixty Dollars ($60.00).